DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to amendment received Dec. 30, 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,199,908 in view of Geller, U.S. Patent Application Publication No. 2020/0081560 (referred to hereafter as Geller). 
Claims 1-18 of Patent ‘908 teaches all the limitations of claims 1-12 except “the system comprises a semi-responsive first state and a responsive second state and the system is configured to transition from the semi-responsive first state to the responsive second state second state based, at least in part, on a detection of the wake word gesture”. However, Geller teaches a system comprises a semi-responsive first state and a responsive second state and the system is configured to transition from the semi-responsive first state to the responsive second state second state based, at least in part, on a detection of the wake word gesture (see para. 35 and 40-41).
It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to transition from the semi responsive first state to the responsive  second state based, at least in part, on a detection of the wake word gesture in Patent ‘908 as taught by Gellar. Motivation to do so comes from the teachings of Gellar that doing so would increase the power efficiency of the device.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 13-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 13 recites “while the system is in a semi-responsive first state in which the system is configured to classify first data based on an output from the wrist location sensor but is not configured to classify bio-potential data obtained for the bio-potential 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Baranski et al., U.S. Patent Application Publication No. 2019/0220099 (referred to hereafter as Baranski) in view of Geller, U.S. Patent Application Publication No. 2020/0081560 (referred to hereafter as Geller).
As to claim 1, Baranski teaches a human-machine interface system and method comprising: 
a wearable device configured to be worn at a wrist of a person (see para. 54, 56), 
the wearable device comprising: a biopotential sensor, the biopotential sensor being configured to obtain biopotential data indicating a state of the person's hand (see 
a wireless transmitter, the wireless transmitter being configured to wirelessly communicate with a responsive device (see para. 54 and 58); 
wherein: the system comprises a first state and a second state; in the first state: the system is configured to classify first data based on an output from the wrist location sensor to detect a wake word gesture, the system does not classify biopotential data obtained from the biopotential sensor; (see para. 52, 54 and 58) ; and 
in the second state: the system is configured to classify second data to detect a second gesture, the second data being based on both the wrist location data obtained from the wrist location sensor and the biopotential data obtained from the biopotential sensor (see para. 54 and 58); and 
the detection of the wake word gesture being based on the wrist location data obtained by the wrist location sensor (see para. 54 and 58).
	Baranski does not explicitly teach the system comprises a semi-responsive first state and a responsive second state and the system is configured to transition from the semi-responsive first state to the responsive second state second state based, at least in part, on a detection of the wake word gesture. However, Geller teaches a system comprises a semi-responsive first state and a responsive second state and the system is configured to transition from the semi-responsive first state to the responsive second state second state based, at least in part, on a detection of the wake word gesture (see para. 35:

para. 41:
The gesture input data is sent to the computing device as part of the wakeup event message, and the computing device compares the gesture input data to the wakeup gesture pattern stored on the computing device, while the computing device remains in the low power state. If the gesture input data matches the wakeup gesture pattern, the computing device may perform operations to transition out of the low power state to an active state or other non-low power state; examiner interpretation: the pen device is in a low power state, i.e. semi responsive state, until a wake gesture is detected. Once the gesture is detected, then the system switches the pen and the device to a non-low power state or high power state, i.e. responsive state, by activating sensors and functionalities in the pen device and the computing device).
It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to transition from the semi responsive first state to the responsive  second state based, at least in part, on a detection of the wake word 
As to claim 5, Baranski in view of Geller teaches the system and of claim 1. Geller further teaches system further comprises at least one intermediate state between the first state and the second state, wherein the system is configured to transition from the first state to the intermediate state in response to the detection of the wake word gesture (see para. 60-62).
As to claim 10, Baranski in view of Geller teaches the system and of claim 1. Baranski further teaches when the wake word gesture is detected, the responsive device transitions from a sleep state to an active state in which the responsive device is configured to process the second data based on both the wrist location data obtained from the wrist location sensor and the biopotential data obtained from the biopotential sensor (see para. 52, 54, 58) .
As to claim 11, Baranski in view of Geller teaches the system and of claim 1. Baranski further teaches detect the wake word gesture based on the first data; and at least partially in response to the detection of the wake word gesture by the responsive device, the wearable device is caused to start processing biopotential data obtained by the biopotential sensor (see para. 52, 54 and 58).
As to claim 12, Baranski in view of Geller teaches the system and of claim 1. Geller further teaches at the second device, detect the wake word using the first data and in response to detecting the wake word ath the second device, activate data transmission to the responsive device (see para. para. 43: the pen device wakes up from a low power state based on the gesture input data matching at least one wakeup .
5.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Baranski, in view of Geller, further in view of Chinese patent Publication No. CN 107463089 (referred to hereafter as ‘089).
	As to claims 2-4, Baranski teaches a first state and a second state; in the first state: the system is configured to classify first data based on an output from the wrist location sensor to detect a wake word gesture (see para. 52, 54 and 58). Baranaski does not explicitly teach that the wake gesture is shaking/rotating the wrist back and forth. However, ‘089 teaches a system and method comprising determining gestures for waking the device wherein the gesture includes shaking/rotating the wrist back and forth (see para. 32). 
	It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to determine the wake up gesture in Baranski as taught by ‘089. Motivation to do so comes from the teachings of ‘089 that doing so would prevent the device triggering a wake procedure by mistake when the user does not intend to wake the device.   
6.	Applicant’s arguments have been fully considered but are not persuasive. Applicant argues in substance that Baranski in view of Gellar do not teach a semi-responsive first state and a responsive second state and the system is configured to transition from the semi-responsive first state to the responsive second state second state based, at least in part, on a detection of the wake word gesture. 
In response, as detailed in the rejection of claim 1, Geller teaches a system comprises a semi-responsive first state and a responsive second state and the system is configured to transition from the semi-responsive first state to the responsive second state second state based, at least in part, on a detection of the wake word gesture (see para. 35 and 41). Gellar the pen device is in a low power state, i.e. semi responsive state, until a wake gesture is detected. Once the gesture is detected, then the system switches the pen and the device to a non-low power state or high power state, i.e. responsive state, by activating sensors and functionalities in the pen device and the computing device and therefore, Baranski in view of Gellar teaches the limitations as claimed.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.